Case 2:18-md-02836-RBS-DEM Document 904 Filed 04/03/20 Page 1 of 8 PageID# 17953




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF VIRGINIA
                                    NORFOLK DIVISION


   IN RE: ZETIA (EZETIMIBE) ANTITRUST
   LITIGATION                                               MDL No. 2:18-md-2836



   THIS DOCUMENT RELATES TO:
   DIRECT PURCHASER ACTIONS



          DEFENDANTS’ SUPPLEMENTAL BRIEF IN OPPOSITION TO DIRECT
           PURCHASER PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

         On March 12, 2020, RDC, a named plaintiff and putative class representative for the

  proposed direct purchaser class, filed a Chapter 11 bankruptcy petition in the Western District of

  New York. Exhibit A (Chapter 11 Voluntary Petition, In re Rochester Drug Cooperative, Inc.,

  Case No. 2-20-20230-PRW (W.D.N.Y. Mar. 12, 2020)). RDC’s bankruptcy is yet another reason

  why it is an inadequate class representative, in addition to those detailed in Defendants’ Opposition

  to Direct Purchaser Plaintiffs’ Motion for Class Certification (“Defendants’ Opposition”). The

  bankruptcy proceeding not only ensures that RDC will be “preoccupied with its own legal

  problems,” In re Network Assocs., Inc. Sec. Litig., 76 F. Supp. 2d 1017, 1029 (N.D. Cal. 1999),

  but, even more importantly, generates a conflict for RDC. RDC is now obligated to preserve its

  assets and maximize its recovery for its creditors, which notably includes Merck, its fourth largest

  unsecured creditor. See Exhibit B (List of Creditors who have the 20 Largest Unsecured Claims

  Against You and Are Not Insiders, In re Rochester Drug Coop., No. 2-20-20230-PRW (W.D.N.Y.

  Mar. 12, 2020)) (hereinafter “RDC List of Unsecured Creditors”). Glenmark has an unsecured

  claim against RDC that exceeds $150,000. RDC’s duties to Merck and Glenmark, as creditors,
Case 2:18-md-02836-RBS-DEM Document 904 Filed 04/03/20 Page 2 of 8 PageID# 17954




  and to its creditors more generally present a serious risk of conflict with the duties it would have

  as a class representative to represent the interests of all class members. Moreover, Defendants are

  currently investigating the scope and effect of the unique defenses to which RDC is now subject

  in this litigation—e.g., setoff rights—since Merck and Glenmark are now creditors of RDC with

  potential claims against it in the bankruptcy proceeding. Accordingly, this Court should conclude

  that RDC is an inadequate class representative.

         Now that it has filed a bankruptcy petition under Chapter 11, RDC is currently “manag[ing]

  and operat[ing] its business as a debtor in possession pursuant to sections 1107 and 1108 of the

  Bankruptcy Code.” Exhibit C (Declaration of John T. Kinney in Support of Chapter 11 Petition

  and First Day Motions ¶ 8, In re Rochester Drug Coop., No. 2-20-20230 (W.D.N.Y. Mar. 12,

  2020)). In that role, RDC’s management team is charged with acting as a fiduciary “to manage

  the estate in the interest of the creditors.” Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973, 978

  (2017); In re Massenburg, 554 B.R. 769, 776 (D. Md. 2016) (during Chapter 11 proceeding, “the

  debtor-in-possession[] stood as a fiduciary, such that he was required to place the interests of his

  creditors before his own”).

         In Dechert v. Cadle Co., 333 F.3d 801 (7th Cir. 2003), the Seventh Circuit considered the

  question of whether “a trustee in bankruptcy is, in general and in this case, a proper class

  representative.” The Court concluded that permitting a bankruptcy trustee to be a named plaintiff

  would present a “potential conflict of interest”; the “trustee has a fiduciary obligation to [the

  debtor’s] unsecured creditors, and they will derive no benefit from so much of any judgment or

  settlement in the class action as enures to the benefit of the other members of the class.” Dechert,

  333 F.3d at 802. And a person cannot “properly be an agent of two principals having conflicting

  interests (unless both principals consent).” Id. at 803.



                                                    2
Case 2:18-md-02836-RBS-DEM Document 904 Filed 04/03/20 Page 3 of 8 PageID# 17955




         The Seventh Circuit observed that a “debtor in possession”—like RDC—is “the

  equivalent” of the trustee in bankruptcy with respect to this conflicts issue. Id. See In re J.T.R.

  Corp., 958 F.2d 602, 604 (4th Cir. 1992) (“The debtor-in-possession is a fiduciary and owes the

  same duties as a trustee.”); see also Clarke v. Baptist Memorial Healthcare Corp., 2009 WL

  10663411, at *7 n.3 (W.D. Tenn. Sept. 4, 2009) (“Although [proposed class representative] is a

  debtor in bankruptcy, not a trustee, the Dechert court recognized the two to be ‘equivalent’ for

  purposes of its analysis because of the fiduciary duty shared by each party.”) (citing Dechert, 333

  F.3d at 803). And while the court declined to hold that a trustee or debtor in possession could

  never be a class representative, its suggested exception does not apply to RDC. In that case, the

  court reasoned that it may be appropriate for a bankruptcy trustee to act as a class representative

  in cases “in which the expected recovery of individual class members is substantial and only a

  fiduciary is available to be the class representative.” Dechert, 333 F.3d at 803. Here, although the

  claimed recovery for RDC is “substantial, there has been no showing that [RDC] is the only

  available class representative.” In re Merrill Lynch & Co., Inc. Research Reports Sec. Litig., 375

  B.R. 719, 728 (S.D.N.Y. 2007). To the contrary, the absent members of the putative class are

  nearly all large companies, many of which are likely better suited to serve as class representatives

  than RDC, even independent of its bankruptcy. Indeed, it remains the case that if Plaintiffs

  prevailed in this litigation, “[m]ost of the benefits would go to the other members of the class and

  to the lawyers for the class,” id. at 802, because the vast majority of claimed overcharge was paid

  by three putative class members other than RDC—McKesson, AmerisourceBergen, and Cardinal

  Health. Dkt. 824, Declaration of Bruce Strombom, Ph.D., at 34 (Jan. 20, 2020).

         The Dechert court also recognized a second conflict, even beyond “that inherent in the

  trustee’s dual role as class representative and creditors’ representative,” that is also present here



                                                   3
Case 2:18-md-02836-RBS-DEM Document 904 Filed 04/03/20 Page 4 of 8 PageID# 17956




  and to which the court recognized no exceptions. Dechert, 333 F.3d at 803-04. The court noted

  that an additional conflict existed because a company affiliated with the defendant was also

  indirectly a creditor of the named plaintiff that had declared bankruptcy. Id. at 804. So, for

  example, courts have recognized that where the defendant in the class action was “a creditor of the

  Estate,” a trustee’s “duties to the creditors of the Estate would collide jarringly with his duties to

  the members of the class.” Merrill Lynch, 375 B.R. at 727. Merck and Glenmark are both among

  the many creditors of RDC, and Merck is one of RDC’s very largest unsecured creditors. See

  RDC List of Unsecured Creditors. Accordingly, RDC’s management has a duty to Merck and

  Glenmark, while also having a duty to maximize the benefit of class members in this litigation at

  the expense of Merck and Glenmark. That conflict makes RDC an inadequate class representative.

         Finally, RDC’s bankruptcy filing heightens the risk that RDC will not realistically have the

  capacity to monitor and actively supervise class counsel, as necessary to “‘ensure that the [class

  representatives] are not simply lending their names to a suit controlled entirely by the class

  attorney.’” Monroe v. City of Charlottesville, Va., 579 F.3d 380, 385 (4th Cir. 2009) (quoting 7A

  Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice & Procedure § 1766

  (3d ed. 2005)). With RDC now facing bankruptcy proceedings—in addition to the serious internal

  legal compliance issues arising out of its own criminal conduct—it cannot plausibly perform a

  significant role in supervising class counsel in this action. Its necessary preoccupation with these

  other important legal challenges therefore makes it an inadequate entity to place in the important

  position of fiduciary for the proposed class. In re Network Assocs., 76 F. Supp. 2d at 1029.

                                            CONCLUSION

         RDC’s bankruptcy creates a conflict of interest and presents another major distraction to

  RDC that will impair its ability to adequately represent the class. For the reasons stated herein and

  in Defendants’ Opposition, the Court should hold that RDC is not an adequate class representative.
                                                    4
Case 2:18-md-02836-RBS-DEM Document 904 Filed 04/03/20 Page 5 of 8 PageID# 17957




  Dated: April 3, 2020               Respectfully submitted,

                                     /s/ Stephen E. Noona
                                     Stephen E. Noona
                                     Virginia State Bar No. 25367
                                     KAUFMAN & CANOLES, P.C.
                                     150 W. Main Street, Suite 2100
                                     Norfolk, VA 23510-1665
                                     Telephone: (757) 624-3239
                                     Facsimile: (888) 360-9092
                                     senoona@kaufcan.com

                                     Samuel G. Liversidge (pro hac vice)
                                     Christopher D. Dusseault (pro hac vice)
                                     GIBSON, DUNN & CRUTCHER LLP
                                     333 South Grand Avenue
                                     Los Angeles, CA 90071-3197
                                     Telephone: (213) 229-7855
                                     Facsimile: (213) 229-6855
                                     sliversidge@gibsondunn.com
                                     cdusseault@gibsondunn.com

                                     Veronica S. Lewis (pro hac vice)
                                     Ashley Johnson (pro hac vice)
                                     GIBSON, DUNN & CRUTCHER LLP
                                     2001 Ross Avenue
                                     Dallas, TX 75201-6912
                                     Telephone: (214) 698-3320
                                     Facsimile: (214) 571-2936
                                     vlewis@gibsondunn.com
                                     ajohnson@gibsondunn.com

                                     Eric J. Stock (pro hac vice)
                                     GIBSON, DUNN & CRUTCHER LLP
                                     200 Park Avenue
                                     New York, NY 10166
                                     Telephone: (212) 351-2301
                                     Facsimile: (212) 716-0801
                                     estock@gibsondunn.com




                                        5
Case 2:18-md-02836-RBS-DEM Document 904 Filed 04/03/20 Page 6 of 8 PageID# 17958




                                     Tarek Ismail (pro hac vice)
                                     Jennifer L. Greenblatt (pro hac vice)
                                     GOLDMAN ISMAIL TOMASELLI BRENNAN & BAUM
                                     LLP
                                     200 South Wacker Drive, 22nd Floor
                                     Chicago, IL 60606
                                     Telephone: (312) 681-6000
                                     Facsimile: (312) 881-5191
                                     tismail@goldmanismail.com
                                     jgreenblatt@goldmanismail.com

                                     Counsel for Defendants Merck & Co., Inc.; Merck
                                     Sharp & Dohme Corp.; Schering-Plough Corp.;
                                     Schering Corp. and MSP Singapore Co. LLC


                                      /s/ Richard H. Ottinger
                                     Richard H. Ottinger (VSB No.: 38842)
                                     Dustin M. Paul (VSB No.: 75287)
                                     Jennifer L. Eaton (VSB No.: 87491)
                                     VANDEVENTER BLACK LLP
                                     101 West Main Street, Suite 500
                                     Norfolk, VA 23510
                                     Tel: 757.446.8600
                                     Fax: 757.446.8670
                                     rottinger@vanblacklaw.com
                                     dpaul@vanblacklaw.com
                                     jeaton@vanblacklaw.com

                                     Steven A. Reed (pro hac vice)
                                     R. Brendan Fee (pro hac vice)
                                     Zachary M. Johns (pro hac vice)
                                     Jessica J. Taticchi (pro hac vice)
                                     MORGAN, LEWIS & BOCKIUS LLP
                                     1701 Market Street
                                     Philadelphia, PA 19103
                                     Tel: 215.963.5000
                                     Fax: 215.963.5001
                                     steven.reed@morganlewis.com
                                     brendan.fee@morganlewis.com
                                     zachary.johns@morganlewis.com
                                     jessica.taticchi@morganlewis.com




                                        6
Case 2:18-md-02836-RBS-DEM Document 904 Filed 04/03/20 Page 7 of 8 PageID# 17959




                                     Stacey Anne Mahoney (pro hac vice)
                                     MORGAN, LEWIS & BOCKIUS LLP
                                     101 Park Ave.
                                     New York, NY 10178
                                     Tel: 212.309.6000
                                     Fax: 212.309.6001
                                     stacey.mahoney@morganlewis.com

                                     Counsel for Defendants Glenmark Pharmaceuticals
                                     Ltd. and Glenmark Pharmaceuticals Inc., USA,
                                     incorrectly identified as Glenmark Generics Inc.,
                                     USA




                                       7
Case 2:18-md-02836-RBS-DEM Document 904 Filed 04/03/20 Page 8 of 8 PageID# 17960




                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 3, 2020, electronically filed the foregoing with the Clerk of

  the Court using the CM/ECF system which will automatically email notification of such filing to

  all counsel of record.




  DATED: April 3, 2020                         /s/ Stephen E. Noona
                                               Stephen E. Noona
                                               Virginia State Bar No. 25367
                                               Kaufman & Canoles, P.C.
                                               150 W. Main Street, Suite 2100
                                               Norfolk, VA 23510-1665
                                               Telephone: (757) 624-3239
                                               Facsimile: (888) 360-9092
                                               senoona@kaufcan.com

                                               Counsel for Defendants Merck & Co., Inc.,
                                               Merck Sharp & Dohme Corp., Schering-Plough
                                               Corp., Schering Corp., MSP Singapore Co. LLC
